694 S.E.2d 201 (2010)
In re Search Warrants Issued in Connection with the Investigation into the Death of Nancy COOPER.
No. 462P09.
Supreme Court of North Carolina.
March 11, 2010.
Hugh Stevens, Raleigh, for Capitol Broadcasting, et al.
Colon Willoughby, District Attorney, for Cary Police Department.
Mark A. Davis, Special Deputy Attorney General, for State.
Prior report: ___ N.C.App. ___, 683 S.E.2d 418.


*202 ORDER

Upon consideration of the petition filed on the 10th of November 2009 by Plaintiffs (Capitol Broadcasting Co. d/b/a WRAL-TV and the News and Observer Publishing Company d/b/a The News & Observer) in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 11th of March 2010."